IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAUREN PURNELL,                          §
                                         §
      Defendant Below-                   §   No. 280, 2016
      Appellant,                         §
                                         §
      v.                                 §   Court Below—Superior Court
                                         §   of the State of Delaware
STATE OF DELAWARE,                       §
                                         §   Cr. ID 1408003462
      Plaintiff Below-                   §
      Appellee.                          §

                          Submitted: September 9, 2016
                           Decided: November 3, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 3rd day of November 2016, upon consideration of the parties’ briefs and

the record on appeal, it appears to the Court that:

      (1)    The appellant, Lauren Purnell, filed this appeal from a Superior Court

order dated April 29, 2016, which affirmed her Court of Common Pleas’

convictions for Breach of Release and Criminal Trespass in the Third Degree. In

its answering brief, the State of Delaware asserts that this Court lacks jurisdiction

over Purnell’s appeal because the sentence imposed by the Court of Common Pleas

does not meet the Court’s jurisdictional threshold under the Delaware Constitution.

We agree. Thus, Purnell’s appeal must be dismissed.
          (2)     The record reflects that the Court of Common Pleas sentenced Purnell

for Breach of Release to thirty days at Level V incarceration to be suspended

entirely for 360 days at Level I probation. Purnell was sentenced for Criminal

Trespass in the Third Degree to a $50 fine, which was suspended.

          (3)     This Court’s constitutional jurisdiction is limited to criminal appeals

when the sentence is “imprisonment exceeding one month, or fine exceeding One

Hundred Dollars.”1 Purnell’s thirty-day suspended sentence is not a sentence of

imprisonment exceeding one month, and the fine imposed did not exceed $100.

Her sentence fails to meet the jurisdictional threshold.2 Therefore, the appeal must

be dismissed.

          NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED.

                                                BY THE COURT:

                                                /s/ James T. Vaughn, Jr.
                                                        Justice




1
    Del. Const. art. IV, § 11(1)(b) (emphasis added).
2
    Marker v. State, 450 A.2d 397, 398 (Del. 1982).


                                                   2